Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 24, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  148425                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 148425
                                                                    COA: 315520
                                                                    Wayne CC: 76-005890-FC
  CHARLES LEWIS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, in conformity with the mandate of the Supreme Court of the
  United States, the application for leave to appeal the August 29, 2013 order of the Court
  of Appeals is again considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave
  to appeal, we REVERSE the order of the Court of Appeals, we VACATE the defendant’s
  sentence for first-degree murder, and we REMAND this case to the Wayne Circuit Court
  for resentencing on that conviction pursuant to MCL 769.25 and MCL 769.25a. See
  Montgomery v Louisiana, 577 US ___; 136 S. Ct. 718; 193 L. Ed. 2d 599 (2016), and Miller
  v Alabama, 567 US ___; 132 S. Ct. 2455; 183 L. Ed. 2d 407 (2012).

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 24, 2016
           a0516
                                                                               Clerk